
	
		II
		112th CONGRESS
		1st Session
		S. 424
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2011
			Mr. Schumer (for
			 himself, Mr. Roberts, and
			 Mr. Conrad) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  preserve access to ambulance services under the Medicare
		  program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Ambulance Access
			 Preservation Act of 2011.
		2.Retention of
			 access to ground ambulance services in rural and urban areas under the Medicare
			 programSection 1834(l)(13)(A)
			 of the Social Security Act (42 U.S.C. 1395m(l)(13)(A)) is amended—
			(1)in the matter
			 preceding clause (i), by striking 2012 and inserting
			 2018;
			(2)in clause (i), by
			 inserting , or 6 percent if such service is furnished on or after
			 January 1, 2012, and before January 1, 2018 after 2012;
			 and
			(3)in clause (ii),
			 by inserting , or 6 percent if such service is furnished on or after
			 January 1, 2012, and before January 1, 2018 after
			 2012.
			3.Retention of
			 access to ambulance services in super rural areas under the Medicare
			 programSection 1834(l)(12)(A)
			 of the Social Security Act (42 U.S.C. 1395m(l)(12)(A)) is amended by striking
			 2012 and inserting 2018.
		
